Citation Nr: 9915541	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  96-47 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of a lateral medial meniscectomy of 
the left knee from March 30, 1995 to June 16, 1998.

2.  Entitlement to an evaluation in excess of 30 percent for 
status post left total knee replacement from August 1, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran performed active duty for training from February 
to April 1974 and June 8, 1980 to June 22, 1980.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
February 1996 rating decision of the Fort Harrison, Montana, 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).  The M&ROC decision which denied an 
increased evaluation for a left knee disability rated as 10 
percent disabling.  Following surgery on June 17, 1998, the 
M&ROC, by September 1998 rating decision, assigned a 
temporary total (100 percent) rating under 38 C.F.R. § 4.71a 
Diagnostic Code 5055, effective June 17, 1998 to July 31, 
1999, and increased the rating for the veteran's left knee 
disability from 10 to 30 percent, effective August 1, 1999.

The Board observes that the veteran's claim for an increased 
rating for her service connected left knee disability was 
received on March 30, 1995.  Accordingly, the issue of 
entitlement to an evaluation in excess of 10 percent for her 
left knee disability for the period from March 30, 1995 to 
June 16, 1998 is currently before the Board.

The Board also notes that on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law; and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded.  See AB v. Brown, 6 
Vet. App. 35 (1993).  Thus, while the veteran will receive a 
100 percent evaluation for her service-connected left knee 
disability until July 31, 1999, the propriety of the M&ROC's 
assignment of a 30 percent rating for this disability, 
effective August 1, 1999, remains in appellate status.  As 
such, the issues are as stated on the title page of this 
decision.

Appellate review of the claim for an increased evaluation for 
a left knee disability, rated as 30 percent disabling, from 
August 1, 1999, is deferred pending completion of the 
development requested below in the remand portion of this 
decision.


FINDING OF FACT

Postoperative residuals of a lateral medial meniscectomy of 
the left knee were productive of severe disablement from 
March 30, 1995 to June 16, 1998.


CONCLUSION OF LAW

The criteria for an increased evaluation for 30 percent 
evaluation for postoperative residuals of a lateral medial 
meniscectomy of the left knee from March 30, 1995 to June 16, 
1998 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.41, 4.42, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  

When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).



If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (1998).

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (1998) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  

However, the Court more recently explained that when a 
diagnostic code is not predicated on loss of range of motion, 
§§ 4.40 and 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The veteran's service-connected left knee disability may be 
rated under Diagnostic Codes 5003, 5256, 5257, 5258, 5259, 
5260, 5261 and 5262.

The normal range of motion of the knee is set out as 0 
degrees of extension to 140 degrees of flexion at 38 C.F.R. 
Part 4, Plate II (1998).

Diagnostic Code 5003 provides for the evaluation of 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee, when ankylosis is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees, a rating of 30 percent is warranted.  When the 
ankylosis is in flexion between 10 and 20 degrees, a rating 
of 40 percent is warranted.  When the ankylosis in flexion 
between 20 and 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides that when there is recurrent 
slight subluxation or lateral instability or other slight 
impairment of a knee, a 10 percent evaluation will be 
assigned.  A 20 percent evaluation will be assigned for 
moderate subluxation or moderate instability of a knee.  A 30 
percent evaluation requires severe recurrent subluxation or 
severe lateral instability.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides that evidence of dislocated 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint will warrant a 20 percent 
rating.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides that the symptomatic removal of 
semilunar cartilage will warrant a 10 percent rating.  
38 C.F.R. § 4.71a.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted when flexion is limited to 45 degrees.  A 20 
percent rating is warranted when flexion is limited to 30 
degrees.  A 30 percent rating is warranted when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 10 percent rating is 
warranted when extension is limited to 10 degrees.  A 20 
percent rating is warranted when extension is limited to 15 
degrees.  A 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  When extension is limited to 30 
degrees, a rating of 40 percent is warranted.  When extension 
is limited to 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides that an impairment of the tibia 
and fibula, manifested by malunion, with a slight knee 
disability warrants a 10 percent rating.  A moderate knee 
disability warrants a 20 percent rating, and a marked knee 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. 
§ 4.71a.

Factual Background

Historically, it is noted that, by July 1993 rating decision, 
the M&ROC granted service connection for the veteran's left 
knee disability, and assigned it a 10 percent disability 
evaluation.  The M&ROC based this rating determination on the 
veteran's service medical records; private medical records, 
dated from August 1991 to June 1993; private medical records, 
dated from August to October 1992; and a July 1993 VA 
examination report.

As reported earlier, on March 30, 1995, the veteran requested 
an increased rating for her service-connected left knee 
disability.

Private medical records, dated from December 1993 to October 
1996, show that the veteran fell on her left knee in January 
1996.  In August 1996, it was noted that she wore a knee 
brace and walked with a limp.  An October 1996 record shows 
that she fell again, and that she experienced an intermittent 
and burning pain in her left knee.

VA outpatient treatment records, dated from March 1995 to 
March 1998, show that the veteran received treatment for her 
left knee disability on numerous occasions during this 
period.  They further show that examinations consistently 
revealed that her left knee had a full range of motion.  
However, these records also show that she was assessed as 
having severe traumatic arthritis of the left knee in October 
1995.  In addition, X-ray examinations of her left knee 
throughout this period revealed marked degenerative joint 
disease.  A January 1996 record shows that she was given a 
knee brace.  Subsequent records reflect that it was noted 
that her knee brace had produced fair to good results.

On VA medical examination in June 1995, clinical evaluation 
of the veteran's left knee revealed marked subpatellar 
crepitus and crepitus in the medial and lateral sides of the 
knee.  Increased laxity of the medial collateral ligament was 
noted.  A slightly positive anterior drawer sign was also 
noted.  There was pain with pressure and rotation of the 
tibia.  Narrowing on the patellar knee joint was found.  The 
pertinent impressions were severe arthritic degeneration 
(advanced degeneration) of the left knee; patellar femoral 
space narrowing; probable epicondylar spurring with arthritic 
changes of the left knee; and increasing medial collateral 
ligament laxity of the left knee with chronic dislocating.

At her hearing in November 1996, the veteran testified that 
she wore a knee brace, but that she did not treat her left 
knee disability with medication.  She reported that her left 
knee disability had caused her to fall down from ten to 
twelve times during the previous year.  She indicated that 
her left knee disability had limited her ability to climb 
stairs or hills and walk more than half a mile.  She reported 
that she was unable to run or stoop.  She indicated that she 
had to make certain that her left knee was positioned 
correctly each night in bed.  She reported that her left knee 
disability had caused her to leave the National Guard.  

The appellant further reported that she was employed in a 
school where she taught two classes and worked in the 
library.  She indicated that her left knee disability had 
caused her to change her area of concentration in teaching 
from physical therapy to library science.  She reported that 
she worked seven and a half hours a day.  She reported that 
she wore her knee brace whenever she was going to be on her 
feet for an extended period.  She indicated that she 
experienced swelling in her left knee almost every day.  She 
reported that her left knee disability was productive of pain 
and a loss of motion.

On VA medical examination in January 1997, clinical 
evaluation revealed that the veteran's range of left knee 
motion was -3 degrees to extension and 102 degrees to 
flexion.  Moderate subpatellar crepitation was noted during 
extension.  

The patella was stable and could not be displaced.  The 
ligaments were intact and there was no tenderness or 
effusion.  X-ray examination of her left knee revealed a 
complete collapse of the medial compartment.  The impression 
was that the veteran had significant degenerative changes of 
the medial, lateral and subpatella compartment's of her left 
knee.  The examiner advised the veteran that she should have 
a total left knee arthroplasty.

As indicated earlier, by September 1998 rating decision, the 
M&ROC assigned a temporary total rating under Diagnostic Code 
5055, effective June 17, 1998 to July 31, 1999.  The M&ROC 
based this rating determination on VA treatment records, 
dated from June to July 1998, which show that the veteran 
underwent a left total knee replacement on June 17, 1998.

Analysis

The appellant's claim for an increased evaluation for her 
service-connected left knee disability from March 30, 1995 to 
June 16, 1998 is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) as it is plausible or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Here, the veteran's 
contention concerning the severity of her left knee 
disability from March 30, 1995 to June 16, 1998 (within the 
competence of a lay party to report) is sufficient to well 
ground her claim.  The Board finds that the facts relevant to 
this issue on appeal have been properly developed and that 
the obligation of VA to assist the veteran has been 
satisfied.

On the basis of the foregoing evidence, the Board is of the 
opinion that the maximum 30 percent evaluation is warranted 
for the veteran's left knee disability under Diagnostic Code 
5257 for the period from March 30, 1995 to June 16, 1998.  
The 30 percent rating under this code requires the evidence 
to show that the veteran had severe subluxation or moderate 
instability of her left knee during this period.  

This is demonstrated by the evidence.  Specifically, the 
private medical records show that she wore a knee brace and 
walked with a limp.  In addition, the VA outpatient treatment 
records show that she used a knee brace and that the 
arthritis of her left knee was classified as severe.  
Moreover, the June 1995 VA examination report shows that 
pain, crepitus, narrowing and severe arthritis were all 
present in her left knee.  Likewise, the January 1997 VA 
examination report shows that she had marked crepitus and 
severe degenerative arthritis of the left knee.  Furthermore, 
the veteran testified that she was unable to run, and that 
her left knee disability had caused her to fall down on 
numerous occasions the previous year.  

The Board finds the veteran's testimony to be credible, and 
that the evidence shows that the symptomatology associated 
with her service-connected left knee disability from March 
30, 1995 to June 16, 1998 more closely approximates the level 
of impairment contemplated in severe disablement of the left 
knee under diagnostic code 5257, the maximum schedular 
evaluation under this code.

The 30 percent evaluation granted under diagnostic code 5257 
exceeds the maximum evaluation of 20 percent which would be 
assignable under diagnostic code 5003 for arthritis.  

The Board observes that, as there has been no finding of 
ankylosis of the veteran's left knee from March 30, 1995 to 
June 16, 1998, an evaluation in excess of 30 percent is not 
warranted under Diagnostic Code 5256.

The Board observes that a rating in excess of 30 percent from 
March 30, 1995 to June 16, 1998 inappropriate under 
Diagnostic Code 5258, as 20 percent is the maximum evaluation 
available under this code provision.  Likewise, a rating in 
excess of 30 percent is inappropriate under Diagnostic Code 
5259, as 10 percent is the maximum rating assignable under 
Code 5259.

An evaluation in excess of 30 percent is not warranted for 
the veteran's left knee disability from March 30, 1995 to 
June 16, 1998 under Diagnostic Code 5260.  


In this regard, the Board notes that 30 percent is the 
maximum schedular evaluation assignable under Diagnostic Code 
5260.  An evaluation in excess of 30 percent is not warranted 
under Diagnostic Code 5261 as limitation of extension of the 
left leg is not shown to 30 degrees which would warrant the 
next higher evaluation of 40 percent.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's service-connected left knee disability 
under Diagnostic Code 5262.  The maximum schedular evaluation 
of 40 percent under this code requires nonunion of the tibia 
and fibula with loose motion requiring a brace.  The VA and 
private medical evidence on file from March 30, 1995 to June 
16, 1998 has not shown nonunion of the tibia and fibula.

The Board further notes that the evidence from March 30, 1995 
to June 16, 1998 does not warrant a separate rating under 
Diagnostic Code 5003 for the degenerative arthritis of the 
veteran's left knee.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994) (separate evaluations are warranted where the 
symptomatology for the conditions is distinct and separate).  
In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder was already rated under Diagnostic Code 5257, 
the veteran must also have limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to obtain a separate 
rating for arthritis.  

The General Counsel indicated that if the veteran did not at 
least meet the criteria for a zero percent rating under 
either of those codes, there was no additional disability for 
which a rating could be assigned.  VAOPGCPREC 23-97; Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings was consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  Therefore, since 
the veteran did not meet the criteria for a zero percent 
rating under Diagnostic Codes 5260 and 5261, a separate 
rating under Diagnostic Code 5003 is not warranted.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent from March 30, 1995 to 
June 16, 1998 based on her complaints of pain and functional 
limitation.  However, the 30 percent evaluation assigned for 
this period under Diagnostic Code 5257 specifically 
encompasses dysfunction due to pain or functional limitation 
due to instability and is the maximum evaluation assignable 
under this code.  As such, assignment of a higher evaluation 
under the provisions of 38 C.F.R. §§ 4.40 and 4.45 is not 
warranted.  Johnson, 9 Vet. App. at 7; Hicks v. Brown, 8 Vet. 
App. 417, 420-21 (1995).

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than that set forth 
above.

In addition, consideration has been given to rating the 
veteran's left knee disability on an extraschedular basis 
under the provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In the case at hand, the evidence does not show the appellant 
was hospitalized for her left knee disability at any time 
from March 30, 1995 to June 16, 1998.  

In addition, marked interference with her employment during 
this period has not been demonstrated.  Specifically, she did 
testify that her left knee disability had caused her to leave 
the National Guard and change her area of concentration in 
teaching from physical therapy to library science.  However, 
she also testified that he worked for seven and a half hours 
each day at a school where she taught two classes and worked 
in the library.  Thus, the evidence of record makes it clear 
that the veteran's overall disability picture from March 30, 
1995 to June 16, 1998 did not indicate a degree of severity 
which would warrant an evaluation in excess of 30 percent for 
her left knee disability.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. § 3.321(b)(1) (1998).


ORDER

Entitlement to an increased rating of 30 percent for 
postoperative residuals of a lateral medial meniscectomy of 
the left knee a left knee injury is granted from March 30, 
1995 to June 16, 1998, subject to the law and regulations 
governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROC's to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran's claim for an increased rating for her service-
connected left knee disability, rated as 30 percent 
disabling, from August 1, 1999, is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy, 1 Vet. App. at 78 (1990).

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support her claim is neither 
optional nor discretionary, and it includes obtaining an 
adequate VA examination.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The fulfillment of the duty to assist includes conducting a 
thorough and contemporaneous medical examination, taking into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

The Board finds that additional development is necessary 
before a decision can be rendered on the claim for a rating 
in excess of 30 percent for status post left total knee 
replacement from August 1, 1999.  Specifically, as reported 
earlier, the veteran underwent a left total knee replacement 
on June 17, 1998.  It is observed that she has not been 
afforded a VA medical examination since that time.  
Reexamination will be requested whenever there is a need to 
verify the current severity of a disability, where there has 
been a material change in a disability, or when the current 
rating may be incorrect.  38 C.F.R. § 3.327(a) (1998).  In 
this case, the Board finds that an examination subsequent to 
August 1, 1999 will be of great utility in determining the 
extent of the veteran's service-connected left knee 
disability at that time and instructive regarding this issue 
on appeal.  Littke, 1 Vet. App. at 92.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to her claim, the case is 
REMANDED for the following action:

1.  The M&ROC should contact the 
appellant and request that she identify 
the names, addresses, and approximate 
dates of treatment for all medical care 
providers who may possess additional 
information pertaining to her left knee 
disability.  After obtaining any 
necessary authorization or medical 
releases, the M&ROC should obtain and 
associate with the claims file legible 
copies of the appellant's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the appellant's response, the M&ROC 
should secure all outstanding VA 
treatment reports.

2.  After August 1, 1999, the M&ROC 
should arrange for a VA orthopedic 
examination of the veteran by an 
appropriate specialist to determine the 
severity of her service-connected left 
knee disability.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated special studies should be 
conducted and the results reported in 
detail.  The examiner should be requested 
to provide an assessment regarding the 
severity of the veteran's functional 
impairments due to her service-connected 
left knee disability, including the 
degree of limitation of motion due to 
pain "on use or due to flare ups," 
supported by adequate pathology, and 
evidence of weakened movement.  The 
examiner should also specifically comment 
on the severity of any arthritis found.  
Any opinions expressed must be 
accompanied by a complete rationale.

3.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
adjudicate the issue of entitlement to an 
evaluation in excess of 30 percent for 
status post total left knee replacement 
from August 1, 1999, with documentation 
of consideration of the applicability of  
38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 
4.59.  The rating should reflect that 
consideration was given to the propriety 
of assigning separate ratings for the 
veteran's arthritis and left knee 
disability under Diagnostic Codes 5003 
and 5257.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the M&ROC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

